United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-845
Issued: March 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2012 appellant timely appealed the February 1, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which found that his accepted condition
had resolved.1 Pursuant to the Federal Employees’ Compensation Act2 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.

1

The application for review was dated February 28, 2012 and postmarked February 29, 2012. The Board
received the appeal on March 6, 2012. After appellant mailed his appeal, but prior to the Board’s receipt, OWCP
issued a March 5, 2012 decision denying a schedule award. He has not appealed OWCP’s March 5, 2012 decision.
See 20 C.F.R. § 501.3(c)(4).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly determined that appellant’s accepted left knee
condition resolved as of August 2, 2011.
FACTUAL HISTORY
This case was previously before the Board.3 Appellant, a 67-year-old retired city carrier,
has an accepted claim for aggravation of left medial meniscus tear which occurred on
February 6, 2010 when he was stooping to pick up flat mail off the floor. His left knee
reportedly clicked and popped and he felt a slight, sharp pain. Appellant noted prior clicking in
his left knee for six months but mostly with stairs. Prior medical history included a left knee
injury in December 1975, which required surgery.4 Following the February 6, 2010 employment
incident, appellant was diagnosed with a left knee strain along with a differential diagnosis of
medial meniscus tear. A subsequent magnetic resonance imaging (MRI) scan of the left knee
revealed advanced osteoarthritis and a macerated tear of the posterior horn and body of the
medial meniscus. On July 9, 2010 appellant underwent a left partial medial meniscectomy and
chondroplasty. He voluntarily retired effective January 28, 2011.
In a June 14, 2011 order, the Board remanded the case for further medical development.
The Board found there was sufficient medical evidence to warrant further development of the
claim. Accordingly, the Board directed OWCP to refer appellant to an appropriate orthopedic
specialist to determine whether his left knee condition was due to his federal employment.5
Dr. Stanley W. Collis, a Board-certified orthopedic surgeon and OWCP referral
physician, examined appellant on August 2, 2011. He noted that appellant had a very good result
from the left knee arthroscopy and the current physical examination was entirely negative. The
only clinical findings were the surgical incision and recent x-ray evidence of some narrowing of
the left knee medial compartment. Dr. Collis described the joint space narrowing as a
developmental-type condition due to age. He further explained that it was possible that the
February 6, 2010 work incident might have aggravated appellant’s surgically-repaired left knee,
but such aggravation was only temporary. Dr. Collis found that appellant’s left knee sprain and
medial meniscus injury had resolved. Also, he noted that appellant had reached maximum
medical improvement (MMI) about four months after the July 2010 arthroscopic surgery.
Appellant’s surgeon, Dr. John E. Balthrop, conducted a follow-up examination on
August 30, 2011.6 Appellant reported some anterior knee pain and mild medial joint line
symptoms primarily when descending stairs, but on level ground and while seated, he was
reportedly pain free. Dr. Balthrop stated that appellant was doing fairly well. He recommended
a nonsteroidal anti-inflammatory drug (NSAID) for treatment of mild crepitation and anterior
3

Docket No. 10-1541 (issued June 14, 2011).

4

Appellant was employed in the private sector at the time of his December 1975 left knee injury.

5

The Board’s June 14, 2011 order remanding case is incorporated herein by reference.

6

Dr. Balthrop is a Board-certified orthopedic surgeon.

2

knee pain. Dr. Balthrop advised appellant to return as needed. He also noted that appellant
would continue rehabilitating the knee with physical therapy. On September 20, 2011 appellant
resumed physical therapy for his left knee, which OWCP authorized.
On January 18, 2012 appellant filed a claim for a schedule award. He submitted a
January 5, 2012 impairment rating from Dr. Frank A. Burke, a Board-certified orthopedic
surgeon, who found left lower extremity impairment due to residuals of the July 2010
meniscectomy, which included left knee joint space narrowing. Dr. Burke opined that the
February 6, 2010 employment incident caused the meniscal tear and aggravated appellant’s
preexisting osteoarthritis. He noted that appellant required further medical treatment, which
included analgesic and anti-inflammatory medications and possible future total knee
arthroplasty.
Based on Dr. Collis’ opinion, OWCP accepted the claim for aggravation of left medial
meniscus tear -- resolved. It retroactively authorized appellant’s July 9, 2010 left knee
arthroscopy. OWCP paid wage-loss compensation for the period April 10, 2010 through
January 28, 2011, the date appellant voluntarily retired from federal civilian service. In its
February 1, 2012 acceptance of the claim, OWCP advised appellant that, based on Dr. Collis’
opinion, the employment-related aggravation of his left knee condition had resolved; therefore,
he was not entitled to medical benefits after August 1, 2011.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.7 Having determined that an employee has a disability
causally related to his federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.8
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.9 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition that
require further medical treatment.10
ANALYSIS
OWCP accepted aggravation of left knee medial meniscus tear based on Dr. Collis’
August 2, 2011 examination. Dr. Collis advised that the results of appellant’s July 9, 2010
OWCP-approved left knee arthroscopy were very good. He also indicated that appellant’s
current physical examination was entirely negative. The only clinical findings were appellant’s
left knee surgical incision and x-ray evidence of some narrowing of the medial compartment,
which Dr. Collis characterized as a developmental-type condition due to age. He surmised that it
7

Curtis Hall, 45 ECAB 316 (1994).

8

Jason C. Armstrong, 40 ECAB 907 (1989).

9

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

10

Calvin S. Mays, 39 ECAB 993 (1988).

3

was possible that the February 6, 2010 work incident might have aggravated appellant’s
surgically-repaired left knee, but such aggravation was only temporary. Dr. Collis concluded
that the left knee sprain and medial meniscus injury had resolved, and appellant reached MMI
within four months of his July 2010 surgery. Based on his opinion, OWCP terminated medical
benefits effective August 1, 2011.
Dr. Balthrop saw appellant on August 30, 2011 and reported continuing left knee
symptoms. Although appellant was noted to be doing fairly well, Dr. Balthrop prescribed
medication, NSAID, and indicated that appellant would continue rehabilitating his left knee with
physical therapy.
When Dr. Burke evaluated appellant on January 5, 2012, he similarly noted that the left
knee remained symptomatic. He stated that appellant was unable to return to work as a full-time,
regular letter carrier. Dr. Burke stated that appellant could not squat, walk distances, use stairs
unrestricted or carry weight. He further noted that appellant’s x-rays revealed joint space
narrowing to one millimeter. Dr. Burke found that the February 6, 2010 employment incident
was not only responsible for the meniscal tear, but it also aggravated appellant’s preexisting left
knee osteoarthritis. According to him, appellant’s current left knee symptoms were not age
related, but instead were the result of his February 6, 2010 employment injury.
FECA provides that, if there is disagreement between an OWCP-designated physician
and an employee’s physician, OWCP shall appoint a third physician who shall make an
examination.11 For a conflict to arise, the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”12
The Board finds an unresolved conflict and medical opinion regarding whether appellant
has continuing residuals of his February 6, 2010 employment injury. Dr. Collis, an OWCP
referral physician, stated that appellant’s left medial meniscus injury had resolved and that the
noted joint space narrowing was age related. Both of appellant’s physicians reported ongoing
left knee symptoms subsequent to Dr. Collis’ August 2, 2011 examination. Dr. Burke disagreed
that the left knee joint space narrowing was age related. He attributed this condition to the
February 6, 2010 meniscal injury and subsequent surgery. Dr. Burke also explained that, while
appellant had preexisting osteoarthritis, it had been dormant prior to the February 6, 2010
employment injury. Because of this unresolved conflict in medical opinion, OWCP failed to
meet its burden of proof to terminate appellant’s entitlement to medical benefits. Accordingly,
its termination of medical benefits effective August 1, 2011 shall be reversed. OWCP’s
February 1, 2012 acceptance of the claim is otherwise affirmed.
CONCLUSION
The Board finds that OWCP improperly terminated medical benefits as of
August 1, 2011.

11

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

12

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: March 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

